Case 2:19-bk-54987        Doc 19   Filed 10/25/19 Entered 10/28/19 14:34:08          Desc Main
                                   Document     Page 1 of 1



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: October 25, 2019




________________________________________________________________
                    IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

In re:                                           Case No. 19-54987

SHAUNTAE S. FERRELL,                             Chapter 7

                      Debtor.                    Judge C. Kathryn Preston


           ORDER GRANTING MOTION TO VALUE SECURED CLAIM AND
                  REDEEM PERSONAL PROPERTY (DOC. 17)

        This matter came before the Court on the Debtor’s Motion to Value Secured Claim and
Redeem Personal Property (the “Motion”) (Doc. 17) with respect to personal property scheduled
as a “Living room set” (the “Collateral”) securing a debt with American First Finance (the
“Secured Creditor”). In the Motion, the Debtor requests that the Court enter an order (a) valuing
the secured portion of Secured Creditor’s claim against the Debtor at $100.00, and (b) permitting
the Debtor to redeem the Collateral by paying that amount to Secured Creditor. The Court
hereby finds that the Motion was properly served and noticed and that no responses or requests
for hearing have been timely filed. Accordingly, the Motion is hereby GRANTED. The secured
portion of Secured Creditor’s claim is valued at $100 and Debtor may redeem the Collateral by
paying that amount to Secured Creditor.

IT IS SO ORDERED.

Copies to: Default List




CO\6278055.1
